Exhibit 99.1 FranklinCovey and Peterson Partners Form New Company to Acquire FranklinCovey’s Consumer Business Unit. FranklinCovey to Use Proceeds From Sale to Repurchase Common Stock. SALT LAKE CITY, May 22, 2008, — FranklinCovey (NYSE: FC) today announced that it has entered into an agreement with Peterson Partners to create a new company, Franklin Covey Products, LLC.This new company will purchase substantially all ofthe assets of FranklinCovey’s Consumer Solutions Business Unit (CSBU) and, pursuant to a comprehensive license agreement, will continue expanding CSBU’s planner and other branded consumer products businesses through its proprietary channels and through third-party retailers worldwide.FranklinCovey will focus its full resources on the continued expansion of its training, consulting, content-rich media and thought leadership businesses, which currently operate in 147 countries. The new company, which will be controlled by Peterson Partners, will purchase the CSBU assets for $32.0M in cash subject to adjustments for net working capital.FranklinCovey will invest $1.7M to purchase a 19.5% voting interest in the new company, will make a $1.0M interest bearing preferred capital contribution and will also have the opportunity to earn contingent license fees as the new company achieves certain performance objectives.
